UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7171



ODESA CASH,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, District Judge.
(CR-98-424-CCB; CA-01-1333-CCB)


Submitted:    November 30, 2004        Decided:     December 20, 2004


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Odesa Cash, Appellant Pro Se. Christine Manuelian, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Odesa Cash appeals from the district court’s orders

denying his 28 U.S.C. § 2255 (2000) motion to vacate his sentence,

his motion to reconsider, and his motion to alter or amend the

district’s    order    denying   his    motions    for   a   certificate   of

appealability and for production of tapes and transcripts at

government expense.     An appeal may not be taken to this court from

the final order in a § 2255 proceeding unless a circuit justice or

judge     issues   a   certificate     of    appealability.      28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this

standard by demonstrating that jurists of reason would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).

            We have reviewed the record and conclude that Cash has

not made the requisite showing. We therefore deny a certificate of

appealability and dismiss the appeal. Cash’s pending “Motion to

Hold Appeal in Abeyance” is denied as moot.           We dispense with oral

argument because the facts and legal contentions are adequately




                                     - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -